DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 26, 2020 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In [0023], line 9 the reference number “45” should read “52”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the rotation axis of the coupling section".  There is insufficient antecedent basis for this limitation in the claim. Although claim 1 establishes an antecedent basis for a rotation axis which the shaft extends along, the limitation of claim 6 concerns the rotation axis of the coupling section. It is unclear whether this claim requires the reinforcing member to be located on one of the end sides of the shaft rotation axis, or the coupling section rotation axis, or whether the claim requires these rotation axes to be the same. 
For the purposes of this office action, claim 6 will be interpreted to require that the reinforcing member is located on either an upper or lower surface of the coupling section as in Fig. 1, 331a or 331b of the applicant’s disclosure. 
Dependent claim 7 is rejected for the same reason as it parent claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moeller et al. (US 20170323713 A1, hereinafter “Moeller”). 
Regarding claim 1, Moeller teaches an axial gap motor (“The electrical machine may be an axial flux electrical machine”, [0055]) comprising: 
a shaft (Fig. 1b, 12) extending along a rotation axis; 
a rotor (Fig. 1b, 11) including a hub (Fig. 1a, the section formed by the ring of fasteners 15), an annular rim (Fig. 1b, 3), a coupling section coupling the hub and the rim (Fig. 1b, the unlabeled region between 3 and 15), and a magnet held by the rim (Fig. 1b, 4), the rotor rotating around the rotation axis together with the shaft (“When the electrical machine 10 is assembled, the bearings 13 hold the side plates 14 against the shaft 12 of the rotor 11, while allowing the side plates 14 to remain stationary with respect to the shaft 12 while the shaft 12 is rotating”, [0120])(i.e. the shaft is part of the rotor assembly so the rotor rotates with the shaft); and 
a stator (Fig. 1b, 17) disposed to be separated from the rotor with a gap in an axial direction parallel to the rotation axis (Fig. 1b, see gaps between 16 and 17 and between 1 and 4), wherein 
a reinforcing member is provided in the coupling section (Fig. 1b, 16)(“Each support ring 16 acts to stiffen the yoke ring 3 which is mounted to it, to prevent it from flexing under magnetic forces. This is advantageous since in being formed of SMC, the yoke rings 3 are somewhat brittle. The support rings 16 therefore help to prevent damage to the yoke rings 3. Each support ring 16, like the yoke rings 3, is annular in shape”, [0130]).

    PNG
    media_image1.png
    464
    467
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    225
    428
    media_image2.png
    Greyscale


Regarding claim 2, Moeller teaches the axial gap motor according to claim 1. Moeller further teaches wherein the reinforcing member (Fig. 1b, 16) is provided from the coupling section (Fig. 1b, space between 15 and 3) to the rim (Fig. 1b, 3).
Regarding claim 3, Moeller teaches the axial gap motor according to claim 1. Moeller further teaches wherein the reinforcing member (Fig. 1b, 16) is provided between the magnet (Fig. 1b, 4) and the stator (Fig. 1b, 17).
Regarding claim 6, Moeller teaches the axial gap motor according to claim 1. Moeller further teaches wherein the reinforcing member is provided on a first surface (Fig. 1b, axial top end of axially upper 3) facing one end side of the rotation axis (the axially top end side of the rotation axis). 
Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milheim (US 20180351441 A1).
Regarding claim 1, Milheim teaches an axial gap motor (Fig. 4, 400) comprising: 
a shaft (Fig. 4, 408) extending along a rotation axis; 
a rotor (Fig. 4, the combination of 422, 102a, 102b, 406a, and 406b) including a hub (Fig. 4, 422), an annular rim (Fig. 4, the section that holds 102a and 102b), a coupling section coupling the hub and the rim (Fig. 4, the unlabeled white portion between 422 and 102a or 102b), and a magnet (Fig. 4, 102a and 102b) held by the rim, the rotor rotating around the rotation axis together with the shaft (“The rotor plate is adapted to engage a rotor shaft that rotates about an axis of rotation, and the magnet is attached to the rotor plate”, [abstract]); and 
a stator (Fig. 4, 104) disposed to be separated from the rotor with a gap in an axial direction parallel to the rotation axis (“Disclosed are apparatuses and techniques for maintaining a consistent gap between the rotor and stator in an axial flux motor or generator without adding to the overall mass or thickness of the motor or generator”, [0022]), wherein 
a reinforcing member (Fig. 4, 406a and 406b) is provided in the coupling section.

    PNG
    media_image3.png
    406
    697
    media_image3.png
    Greyscale

Regarding claim 4, Milheim teaches the axial gap motor according to claim 1. Milheim further wherein the reinforcing member (Fig. 4, 406a and 406b) is provided from the coupling section (Fig. 4, unlabeled white space between 422 and 102a or 102b) to a position (Fig. 4, 422) closer to the shaft than the magnet. 
Claims must be interpreted according to their broadest reasonable interpretation consistent with the specification (see MPEP 904.01). For the purposes of this rejection, claim 4 is being interpreted broadly to require the reinforcing member be provided from at least the coupling section to a position closer to the shaft than the magnet and can extend further than the distance outlined in this claim. If the claim was amended to require the reinforcing member to not also cover the magnet (as in Fig. 8 of the applicant’s disclosure) then Milheim would no longer anticipate claim 4. 
Regarding claim 5, Milheim teaches the axial gap motor according to claim 1. Milheim further teaches wherein the reinforcing member includes an electromagnetic steel plate (“When the rotor plate 406 neared the magnet 102, the magnetic attraction caused the magnet 406 to assume the deflected shape of the rotor plate 406. Due to the magnets' much lower elastic modulus compared with steel, the rotor plate 406 did not deflect significantly and the stresses induced in the magnet were much lower than yield stress”, [0044]) (this passage explicitly states the reinforcing member (“rotor plate”) is made of steel, and the fact that the rotor plate interacted magnetically with the magnet implies the steel must be electromagnetic). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Asaka et al. (US 20040025323 A1, hereinafter “Asaka”).
Regarding claim 7, Moeller teaches the axial gap motor according to claim 6.
Moeller does not teach wherein the coupling section includes a recess opened in the first surface or the second surface.
Asaka teaches a rotor with recesses (Fig. 6B, 61) opened in an upper and lower surface of the coupling section (Fig. 6B is a side view of the rotor of Fig. 6A, 61). 

    PNG
    media_image4.png
    237
    476
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coupling section of Moeller to have recesses in the first and second surface of the coupling section as taught by Asaka. 
This would have the advantage of reducing the weight of the machine (“In the invention, since the inner member is made from a material having high strength, the weight can be reduced by forming the inner member in a hollow shape. In this hollow shape, for example, the inner member comprises an inner ring portion having a shaft or a through hole for a shaft, and is formed by connecting the outer ring portion and the inner ring portion by ribs”, [0006]).
Regarding claim 8, Moeller teaches the axial gap motor according to claim 1.
Moeller does not teach wherein the coupling section includes a plurality of beams radially extending from the hub.
Asaka teaches a rotor wherein the coupling section includes a plurality of beams (Fig. 2A, 23) radially extending from the hub (Fig. 2A, 22).

    PNG
    media_image5.png
    375
    489
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coupling section of Moeller to have beams radially extending from the hub as taught by Asaka. 
	This would have the benefit of reducing the weight of the machine (“The thickness of the rib 23 is less than that of the outer ring portion 21 or the inner ring portion 22, and hence the weight is reduced”, [0042]). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Asaka and Langford et al. (US 20140062246 A1, hereinafter “Langford”).
Regarding claim 9, Moeller in view of Asaka teaches the axial gap motor according to claim 8.
Moeller further teaches wherein the reinforcing member is formed in a plate shape (“Each support ring 16, like the yoke rings 3, is annular in shape”, [0130]).
Moeller does not teach where the reinforcing member couples the beams.
Langford teaches a rotor of an electric motor wherein a plate shaped reinforcing member (Fig. 7, 5) couples the beams (Fig. 7, 13). 

    PNG
    media_image6.png
    392
    250
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Moeller in view of Asaka to have the reinforcing member couple the beams as taught by Langford. 
This would have the advantage of providing additional mechanical support to the rotor. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Asaka and Kawamura et al. (US 20100219710 A1, hereinafter “Kawamura”). 
Regarding claim 10, Moeller in view of Asaka teaches the axial gap motor according to claim 8. 
Moeller in view of Asaka does not teach wherein the coupling section includes a first portion and a second portion, lengths of which in a direction orthogonal to both of the rotation axis and an axis on which the beams extends are different from each other.
	Kawamura teaches a rotor wherein the coupling section (Fig. 2, portion where the beams 35 are located) includes a first portion (Fig. 4, 35 straight section) and a second portion (Fig. 4, 35a and 35b), lengths of which in a direction orthogonal to both of the rotation axis and an axis on which the beams extends are different from each other (the length of the two portions are different in the horizontal direction of Fig. 4).


    PNG
    media_image7.png
    297
    215
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    724
    486
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Moeller in view of Asaka to give the beams two different portions as taught by Langford. 
	This would have the advantage of providing a simple design for attaching the beams to the rim through caulking (“For example, as shown in FIG. 4, the radial inner end 35a of the radial rib 35 mounted in the shaft side rib mounting hole 36a is caulked, with an inner diameter of the radial inner end 35a gradually increased from the radial outside toward the radial inside thereof”, [0066]) (“In addition, since the radial ribs 35 can be fixed to the shaft 36 and the rim 37 by caulking, it is possible to prevent the constitution of the rotor frame 33 from becoming complicated, and readily integrally fix the shaft 36 and the rim 37 using the radial ribs 35”, [0074]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834